Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 XL Group plc XL House One Bermudiana Road Hamilton HM 08 Bermuda Phone (441) 292-8515 Fax (441) 292-5280 Press Release Contact: David Radulski Carol Parker Trott Investor Relations Media Relations (441) 294-7460 (441) 294-7290 XL GROUP PLC APPOINTS PETER R. PORRINO AS CHIEF FINANCIAL OFFICER Hamilton, Bermuda  June 16, 2011  XL Group plc (NYSE: XL) (XL or the Company) announced today the appointment of Peter R. Porrino as Executive Vice President and Chief Financial Officer.
